Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 28, 1996, which, upon reconsideration, inter alia, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a manager-trainee for a retail gas and convenience store chain, claimed that his job duties, including the travel and hours, did not conform to his job title and, without expressing any dissatisfaction to his employer, resigned. The employer offered claimant a reasonable explanation for why he was required to work various jobs at different locations and times *774but claimant refused, to accept this explanation. Claimant was subsequently disqualified from receiving unemployment insurance benefits and was assessed a recoverable overpayment of $3,600. Substantial evidence supports the Unemployment Insurance Appeal Board’s decision finding that he voluntarily left his employment without good cause. It is well settled that dissatisfaction with one’s job does not constitute good cause for leaving employment (see, Matter of Melito [KZ Personnel— Sweeney], 236 AD2d 773; Matter of Aronson [Hudacs], 194 AD2d 1046). Additionally, any benefits claimant received were properly recoverable (see, Labor Law § 597 [4]; see generally, Matter of Schell [Hudacs], 192 AD2d 1007). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mercure, White, Casey and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.